       Case 19-29295               Doc 5         Filed 01/05/20 Entered 01/05/20 22:29:05                            Desc Imaged
                                                 Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Joel Smith Hinckley                                        Social Security number or ITIN       xxx−xx−2712
                      First Name   Middle Name   Last Name                       EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                 EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah
                                           Date case filed for chapter 7: 12/20/19
Case number: 19−29295 WTT
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Joel Smith Hinckley

2.      All other names used in the dba Hinckley Ventures Inc., dba I DAG J3−1 dba
        last 8 years                Edible Arrangements, dba Edible Arrangements −
                                    1392, dba I DAG J3−2 dba Edible Arrangements, dba
                                            Edible Arrangements − 367, dba NNN Advisor,
                                            L.L.C., dba I DAG J3−3 dba Edible Arrangements,
                                            dba NNN Advisor, ...

3.     Address                             997 Sage Creek Court
                                           Heber City, UT 84032

4.     Debtor's attorney                   George B. Hofmann                                        Contact phone (801) 363−4300
                                           Cohne Kinghorn PC
       Name and address                    111 East Broadway                                        Email: ghofmann@ck.law
                                           11th Floor
                                           Salt Lake City, UT 84111

5.     Bankruptcy trustee                  J. Kevin Bird tr                                         Contact phone (801) 426−4700
                                           Bird & Fugal
       Name and address                    384 East 720 South                                       Email: jkevinbird@birdfugal.com
                                           Suite 201
                                           Orem, UT 84058
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 1/3/20                                                                                         For more information, see page 2 >
       Case 19-29295                   Doc 5      Filed 01/05/20 Entered 01/05/20 22:29:05                                    Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Joel Smith Hinckley                                                                                                    Case number 19−29295

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    January 27, 2020 at 10:30 AM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure Provo City Library, Academy
                                                 to do so may result in your case being dismissed. Square, 550 N. University Ave.,
                                                                                                     Provo, UT 84601

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   3/27/20
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
           Case 19-29295            Doc 5       Filed 01/05/20 Entered 01/05/20 22:29:05                        Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 19-29295-WTT
Joel Smith Hinckley                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: fsl                          Page 1 of 1                          Date Rcvd: Jan 03, 2020
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 05, 2020.
db             +Joel Smith Hinckley,    997 Sage Creek Court,    Heber City, UT 84032-4227
11510671       +Amsource,    Attn: Barbara Tschaggeny,    358 South Rio Grande, Suite 200,
                 Salt Lake City, UT 84101-1143
11510672       +Armstrong Capital Development,     Attn: Brian Armstrong,    4643 South Ulster Street, Suite 240,
                 Denver, CO 80237-2690
11510673       +Barbara Waldeman,    1252 W Province Way,    Saint George, UT 84770-7161
11510675       +CenterCal,    c/o J. David Anderson,    140 N. Union Avenue, Suite 225,
                 Farmington, UT 84025-2954
11510678       +Heather and Paul Kessler,    PO Box 365,    Stockton, UT 84071-0365
11510680       +Howland Partners,    9450 South Redwood Road,    South Jordan, UT 84095-9320
11510679       +Howland Partners,    Attn: Scott Allen,    9450 South Redwood Road,    South Jordan, UT 84095-9320
11510683        PennyMac USA,    PO Box 30597,    Los Angeles, CA 90030-0597
11510684       +Tony Lang,    Faithful Franchised Brands,    558 Castle Pines Parkway,
                 Castle Rock, CO 80108-4608
11510685       +Utah Community Credit Union,     1900 North Canyon Road,   Provo, UT 84604-1664
11510686       +Vestar,    c/o Dewey Richardson,    3601 S. Constitution Blvd., Suite G128,
                 Salt Lake City, UT 84119-3792
11510687       +Wells Fargo, N.A.,    100 West Washington Street,    22nd Floor,    Phoenix, AZ 85003-1822
11510688       +Woodbury Corporation,    2733 East Parleys Way,    Suite 300,    Salt Lake City, UT 84109-1661

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ghofmann@ck.law Jan 04 2020 01:34:21        George B. Hofmann,   Cohne Kinghorn PC,
                 111 East Broadway,    11th Floor,    Salt Lake City, UT 84111
tr             +EDI: FJKBIRD Jan 04 2020 06:28:00       J. Kevin Bird tr,    Bird & Fugal,   384 East 720 South,
                 Suite 201,    Orem, UT 84058-6320
11510674       +EDI: CAPITALONE.COM Jan 04 2020 06:28:00       Capital One,    Attn: General Correspondence,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
11510676        EDI: CHASE.COM Jan 04 2020 06:28:00       Chase Bank USA, N.A.,    Cardmember Service,
                 P.O. Box 94014,    Palatine, IL 60094-4014
11510677        EDI: CITICORP.COM Jan 04 2020 06:28:00       Citibank / Choice,    PO Box 9001037,
                 Louisville, KY 40290-1037
11510681       +E-mail/Text: kabbagebankruptcy@brantonlawfirm.com Jan 04 2020 01:35:19        Kabbage,
                 730 Peachtree Street,    Suite 1100,    Atlanta, GA 30308-1263
11510682       +E-mail/Text: key_bankruptcy_ebnc@keybank.com Jan 04 2020 01:34:57
                 Key Bank National Association,    Collections / Bankruptcy,     4910 Tiedeman Road,
                 Cleveland, OH 44144-2338
11511287       +EDI: RMSC.COM Jan 04 2020 06:29:00       Synchrony Bank,
                 Care of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
                                                                                               TOTAL: 8

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 20, 2019 at the address(es) listed below:
              George B. Hofmann   on behalf of Debtor Joel Smith Hinckley ghofmann@ck.law,
               dhaney@ck.law;mparks@ck.law
              J. Kevin Bird tr   jkevinbird@birdfugal.com,
               kbird@ecf.epiqsystems.com;kbtrustee@aol.com;melanie@birdfugal.com;jkb@trustesolutions.net
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 3
